Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a1) as being taught by Arca Beteiligungen (EP 2063336).
With respect to claim 1, Arca teaches a motorized window treatment system comprising: 
a covering material (paragraph 002); a motor drive circuit (paragraph 0025) configured to generate signals that cause a motor to change a position of the covering material; 
a sensor circuit (paragraph 0029) configured to generate two sensor signals indicative of the position of the covering material; and 
a control circuit (4) powered from a supply voltage (inherent), the control circuit coupled to the motor drive circuit and the sensor circuit, the control circuit configured to: 
determine, at power-up, a present sensor state for each of two sensor signals (paragraph 0061-62); 
determine a predicted sensor state for each of the sensor signals (paragraph 0061-62; saved position data);
compare the predicted sensor state with the present sensor state for each of the sensor signals (paragraph 0061-62; saved position vs present position, deviation); and 

With respect to claim 2 and claim 12, Arca teaches wherein, prior to determining, at power-up, the present sensor state for each of the sensors, the control circuit is configured to: 
detect a power-down event (paragraph 0061-62; switch off/power fail) based on a voltage falling below a predetermined threshold low voltage; 
store the present position as a power-down position based on detection of the power- down event; and 
store a sensor state as a power-down state for each of the sensors based on detection of the power-down event (paragraph 0061-62).
With respect to claim 3 and claim 13, Arca teaches wherein the control circuit is configured to determine a final position of the covering material prior to an end of the power-down event (paragraph 0061-62).
With respect to claim 4 and claim 14, Arca teaches wherein the control circuit is configured to determine the present position of the covering material by setting the present position of the covering material equal to the final position, and adjusting the present position of the covering material by an adjustment factor if the predicted sensor state is not the same as the present sensor state for only one of the sensors (paragraph 0061-64; correction).
With respect to claim 5 and claim 15, Arca teaches further wherein the control circuit is configured to determine the adjustment factor based on a difference between the final position of the covering material and the power-down position, and a difference between the predicted sensor state and the present sensor state for each of the sensors (paragraph 0061-64).


With respect to claim 7 and claim 17, Arca teaches wherein the control circuit is configured to determine the present position of the covering material by setting the present position of the covering material equal to the final position if the predicted sensor state is the same as the present sensor state for each of the sensors (paragraph 0061-64).
With respect to claim 8 and claim 18, Arca teaches wherein the control circuit is configured to determine a predicted sensor state for each of the sensors by setting the predicted sensor state equal to the power-down state for each of the sensors based if the final position of the covering material is equal to the power-down position (paragraph 0061-64).
With respect to claim 9 and claim 19, Arca teaches wherein the control circuit is configured to determine a predicted sensor state for each of the sensors by determining the predicted sensor state based on the power-down state and a difference between the final position of the covering material and the power-down position (paragraph 0061-64).
With respect to claim 10 and claim 20, Arca teaches wherein the control circuit is configured to store an error condition in memory if the predicted sensor state is not the same as the present sensor state for each of the two sensors (paragraph 0061-64).

determining, at power-up, a present sensor state for each of two sensors (paragraph 0061-62);
determining a predicted sensor state for each of the sensors (paragraph 0061-62; saved position data);
comparing the predicted sensor state with the present sensor state for each of the sensors (paragraph 0061-62; saved position vs present position, deviation); and
determining the present position of the covering material based on the comparison of the predicted sensor state and the present sensor state of each of the sensors (paragraph 0061-63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846